Earl Warren: Publishers' Association of New York City, et cetera, Petitioner versus New York Mailers' Union Number Six. Mr. Hughes you may continue your argument.
Andrew L. Hughes: Mr. Chief Justice, may it please the Court. At the close of yesterday's session, Mr. Justice Black, you asked me to distinguish between the applicability of Sections 4 and 7, and I think that that really goes to the heart of the merits of the case here. Certainly, Section 7 is broader than Section 4, but I do not think that as Judge Hayes in the Circuit Court felt that Section 7 covers all other cases in labor disputes where something called an injunction by whatever name its known is involved. Because if that were so, then the Lincoln Mills decision of this Court was wrong. It was prohibited by Section 7 and this Court considered that and -- and rejected it and found that there was an area where there could be an injunction in the labor dispute that is not proscribed or regulated by Section 7. I think another case is -- is the Drake Bakeries case of this Court. Now, there was no discussion in this Court of Norris-LaGuardia's application. But there too, we had a labor dispute, we had a stay of a court damage action. And if Section 7 applies to all kinds of stays or injunctions, it would've prevented the Court from issuing the stay of the damage action in Drake Bakeries. The Syres case in this Court where it involved certainly a labor dispute but it involved elements of racial discrimination an injunctive order was allowed in that case again without regard to the applicability of Section 7. The Allen Bradley case where it involved labor unions plus some incidence of the antitrust law was another circumstance. The Virginia Railway System Federations case is another example. So we say that there is an area where injunctive orders, stays and so on can be issued without the scope of the Norris-LaGuardia Act either Section 4 or Section 7. So, we say that the decision in this case on the merits and the -- in our favor here in the Circuit Court reversed on this point without an overruling of -- of the Sinclair case. We -- we say Sinclair should be limited to its precise facts. It should be limited to a true Section 4 case. It should not be extended. The Section 7 application, shouldn't be extended as Judge Hayes extended it to cover all other kinds of injunctions. We think that there are injunctions in proper cases where the Norris-LaGuardia Act has no application because it doesn't come within the kind of things that the Norris-LaGuardia Act was designed to meet and -- and to cope with. Now, I'd -- I'd like to turn to this -- this question of mootness and say a few words with respect to that. The claim of mootness that we have here was created by the union right at the eve of argument, it came after our brief was filed. The member of the Union had filed the charge against the foreman, wrote a letter or signed an affidavit for his Union and said, "I withdraw the charge." But the promise there doesn't run to us. We have no way of enforcing it. We're not parties to the Union proceedings. If they violate that promise, we would have no redress to enforce it except by going back to the Federal District Court where we would have, you know, precisely the same issue that we had here. And the Union did not accept the propositions on the merits that we urge here. They didn't say that they're not going to discipline the foreman. They did not say as we would like them to do and to say that we will not proceed with disciplinary proceedings against the foreman until the issue of the right or wrong of it is decided by an arbitrator. That issue was still alive and we're still very much in dispute over the -- the real issue with this case, the applicability of the Norris-LaGuardia Act. So, we -- we don't have the classic mootness situation where there are in any adverse parties. We have very adverse parties. We -- we have a very strong difference of opinion on the real issue in the case the applicability of Norris-LaGuardia. And, we think that this doctrine of mootness is one that should be applied in the discretion of the Court and should be set aside and not applied wherein all of the circumstances, it's not warranted. And we think that -- that this is such a case. We think this case is very much like the Yellow Transit case that was before the Court at the same time as the Sinclair case. And there, the injunction that had been granted by the Circuit Court or affirmed by the Circuit Court by its own terms would've expired with the running out of the collective bargaining agreement which contained the no-strike provision which was being enforced by the -- the order there. And the collective bargaining agreement did run out and the injunction did by that passage of time expire before the case was before this Court. And instead of remanding the case and -- vacating the judgment of the Circuit Court on the mootness ground, this Court on the merits reversed the decision and -- and we say that that should be done here.
Speaker: (Inaudible) referring on mootness, it had transpired since the case before the Court of Appeals.
Andrew L. Hughes: In -- in our case here?
Speaker: In this case.
Andrew L. Hughes: Yes. What happened was that, after our brief was filed here, the Union either called in the charging party, Mr. Kelly, and Kelly signed an affidavit which is in the Union suggestion of mootness and -- and sort of announced to the Union that, "I withdraw my charge against Kelly". And we say, "Well, there's nothing to stop them from reinstating it if -- if mootness is declared here and -- and (Inaudible)."
Speaker: Yes, I agree.
Andrew L. Hughes: Thank you.
Earl Warren: Mr. Sugerman.
Sidney Sugerman: Mr. Chief Justice and members of the Court. If I may, I should like to address myself at once to the answer just given by Mr. Hughes to Justice Harlan's question. The mootness as we contend occurred on February 4th, 1964 after certiorari had been granted and after the petitioner's brief had been filed immediately before our own brief had been filed. And it occurred by reason of a letter written by I should say, signed by because the wording of it was prepared by myself in my office in the presence of the president of the Local Union. I had called both Mr. Kelly and the president into my office after I've been informed that Mr. Kelly had no further interest in prosecuting the charge against his fellow member, Mr. Rowan and some 15 months having gone by since the incident which gave rise to the dispute between those two gentlemen. And their friendship having been restored, he just had no further interest in the matter. We thought we should call this to the attention of the Court. In it, it said that he not only withdrew the charge but moreover and this appears at page -- page 7 of the suggestion of mootness that he request the Union to cease any further processing of his charge and to terminate all proceedings against member Rowan in connection therewith. Moreover, I shall not make any grievance against member Rowan under the collective bargaining agreement with the Publishers in connection with those incidents. And then appended to that was an affidavit again which I prepared for the president of the Local Union reciting the withdrawal of the charge, the fact that he was dissolving the investigating committee which had been created. He was terminating all internal union proceedings in connection therewith. And in his concluding paragraph, the president of the Union says that Mr. Kelly having assured the Union that he will initiate no further proceedings against member Rowan in connection with or growing out of the incident that he will make no grievance thereon under the collective bargaining agreement. The Union will entertain and take no further proceedings of any kind, whatever against member Rowan, all the Publisher in behalf of member Kelly and in that connection. I don't know a more explicit way of saying that this matter in dispute as between Kelly and Rowan, and out of which grew the dispute between the Publisher and the Local Union was finally at an end and irrecoverably at an end. It could not be reinstituted. The Union so stated it would not process the matter and copies of these were immediate of this letter and that the affidavit were immediately delivered to the Publisher's attorney suggesting to them that the matter has become moot. At any rate, if I may put this case in its --
Speaker: Can I ask you a question?
Sidney Sugerman: Surely sir.
Speaker: Supposing the employee changed his mind, would the Union had to turn to a new complaint?
Sidney Sugerman: It would not sir. The president of the Union has said that he would not -- that the Union would not entertain or take any proceedings upon any further charge growing out of the incidents of August 12, 1962 which had given rise to this matter. Of course it had not pledged itself, never again to process a charge against a foreman member of the Union brought either by Kelly or by anyone else growing out of new incidents. So that the ultimate question the Publisher would like to have decided once and for all is still an open question but one could be decided as we now acknowledge by an arbitrator. And why this Court should be bothered with this question is beyond me frankly. That matter has been arbitrable for the past 16 months. Judge Murphy had ordered the case to arbitration on November 20th, 1962. The Union took an appeal from that portion of Judge Murphy's order as well as from the order enjoining the internal union proceedings. But we had no stay. The arbitration was not pushed by the publisher as it was privileged to advance it. And on May 20th, 1963, the Circuit Court of Appeals affirmed that portion of Judge Murphy's order which compelled arbitrations. We took no appeal from that and we have been awaiting the day the publisher would carry the matter to arbitration. Now, the only substantive question as to whether or not, the mere filing and entertaining of a charge against the member is a violation of that provision in our collective bargaining agreement that we shall not discipline a foreman member for carrying out the management's instructions. The substantive question is one which shall be determined by an arbitrator when and if we ever get to that day. But this, it seems to me and I have suggested this in our papers right along is not what the Publisher desires. It doesn't want the substantive question decided it or else it could've had it decided a year ago. It wants an injunction. That is the end in itself as it appears to us. And notwithstanding and I have difficulty following the contentions of the Publisher from time to time. It says in its -- in its brief and in its petition for certiorari acknowledges that the action that instituted under Section 301 sought the main relief of an order compelling arbitration to which the so-called stay or injunction was merely incidental. Now, it comes to this Court after the mootness question arose and says, "Well, that isn't what we want ultimately. We want to know by a declaration of rights by this Court that we may get an injunction in this type of case." And as Justice Goldberg put it in his question yesterday to Mr. Hughes, it seems that what the publisher wants here is an advisory opinion for the Government of the future affairs between this Local Union and the Publisher in respect to possible disciplining of a foreman and whether or not, the mere filing of the charge constitutes such discipline. Now, we are confident that before an arbitrator, if we ever get there, that will be held that the mere filing of the charge and ministerial investigation of the charge so as to sift the facts and determine whether or not it is what the Union's constitution calls cognizable that is on its face whether the charge is worthy of trial and then ultimately whether it should go to a trial. That that question of whether the processing of the charge in that state is an act of discipline in violation of Section 20 (c) of the contract is something which, as I say, we're confident an arbitrator will decide in our favor. But -- and I say this notwithstanding what I have referred to I believe as a gratuity on the part of Judge Murphy which you'll find in his opinion in the record on page 4, in the last two sentences of the second whole paragraph on that page. Judge Murphy said, this is an extremely broad arbitration clause and certainly broad enough to include the present dispute plus the fact that Section 20 (c) prohibits the disciplining of plaintiff's foreman. Certainly he said, "This must include the filing of charges against him." Well, that's the ultimate question of course for an arbitrator and Judge Murphy should not have made the law of the case so to speak that would govern the arbitrator. But, Judge Murphy notwithstanding and with all respect stated otherwise. We are confident that the proceeding in its nature within the Union is such that the mere filing of a charge, the mere investigation of the charge is not an act of discipline contemplated by the contract. And an act of discipline in any case or possibly an act of discipline which this Court or any federal court are to concern itself with in -- in merely aiding the arbitration process for the Court intrudes itself into the merits of the arbitration dispute when it so much as enjoins for the time being pending arbitration. The very Act which is alleged to be a violation of contract and contrary wise as alleged not to be a violation of contract does not frustrate the collective bargaining agreement. It is not something which is at the heart of the contract. It is -- I should like to say this. The dispute on the substantive merits in our view is a premature dispute which as we contended on successfully was not even right for arbitration. And perhaps, it is best left to an arbitrator to decide that it is not right for arbitration rather than for a Court to bother to say so.
Speaker: (Inaudible)
Sidney Sugerman: Yes sir.
Speaker: Are there any other charges of this kind pending now before the Union?
Sidney Sugerman: No. This is the first time this Local Union has ever had a dispute with the Publisher over this. There are no charges filed by Mr. Kelly against any foreman. I know of no charges that have been filed. The last I heard of was back in September 1962 filed against any foreman at any newspaper. And I might --
Speaker: Is there -- is there any suggestion that the withdrawal of these charges were stimulated by the Union?
Sidney Sugerman: No.I shouldn't say that they were stimulated by the Union. The matter was brought to my attention for the first time on February 3rd or 4th. It was brought to my attention by the president of the Local Union who told me that -- you know, Kelly isn't interested in this case anymore and he doesn't care and I think it all arose a question of whether Mr. Kelly would come down here to hear the argument in the case in which he had had this little bit of contributory interest. And -- well Kelly isn't interested anymore. Kelly and Rowan who would huff and puff at each other one night on August 14th, 1962 are good friends again. As a matter of fact Your Honors just done him a favor and Kelly is going to get nothing out of this. Now, routinely when a Kelly, a member of the Union or a member of a bargaining unit covered by our contract has a beef if you will, against the foreman or against the management routinely and this has occurred over the 65 years or so of our effective and cajoled collective bargaining relations with these publishers. They file grievance in the regular way. Grievance is processed and if necessary goes to arbitration. It is only when a -- an employee conceives himself to be wronged by a foreman who was his only point of contact with management. Contract provides that the foreman has exclusive authority in the mailroom. When he feels himself aggrieved by a foreman acting outside his apparent authority or his expressed authority and the sense of aggrievement cannot be vindicated through the collective bargaining processes -- arbitration that he may feel himself compelled to run to the UNion and file a charge against the brother member for not behaving as a good brother. That was what this was about. Now actually, after the huffing and puffing that night when Mr. Rowan, the foreman found something had gone wrong in his mailroom and had balled out a group of employees not specifically identifying Kelly. Kelly got into an argument with him, "Are you threatening me?" And as I say they huffed and puffed and then in the idiom, Mr. Kelly asked for it and he got it. He was given one week disciplinary suspension without pay. And -- just to correct one minor error of fact that Mr. Hughes made yesterday, I'm sure quite inadvertently that Kelly went after Rowan and said, "I will charge you at the Union." Well, that doesn't appear anywhere in the record at pages 13 and 14, I beg your pardon, 12 and 13 of the record, you have the charge and supporting papers and on page 47, Mr. Rowan's reply to it within the Union. And Mr. Rowan simply -- simply recites the facts and says that Kelly is -- in its final paragraph on 47, Mr. Kelly is under the opinion that he got the week off for his neglect of duty. However, his attitude and insubordination contributed greatly to the week off. Now --
Tom C. Clark: (Inaudible)
Sidney Sugerman: I must say that there is nothing in the Constitution and bylaws of the Union which says that a charge once made and withdrawn may not be refiled.
Tom C. Clark: It had to be filed (Inaudible)
Sidney Sugerman: Well, apart from the technicality and the Union as you might imagine within its own domain and processes probably is not that technical that it would require preparation in filing of new papers. There might be some -- some proceeding imaginable under which they would reviolate proceeding on a proper showing.
Arthur J. Goldberg: (Inaudible)
Sidney Sugerman: With prejudice. Yes sir. I should've said that.
Tom C. Clark: Actually refiled it.
Sidney Sugerman: I beg your pardon?
Tom C. Clark: -- I read that in your brief. I -- I just wondered, I thought you said that he couldn't -- of course he could refile anything (Voice Overlap) --
Sidney Sugerman: I suppose -- yes.
Tom C. Clark: (Voice Overlap)
Sidney Sugerman: If you want to --
Tom C. Clark: -- in court but --
Sidney Sugerman: (Inaudible)
Tom C. Clark: -- I wondered if he -- he could get anywhere re-filing whether the Union or whoever the proper authority wouldn't say that, "Well, you dismissed it with prejudice."
Sidney Sugerman: Sir, I would -- I would conjure up any situation. If you wanted to charge the president of the Union with having coerced him into it or the attorney for the Union myself for having twisted his arm, I suppose it would make these charges. I'm satisfied personally, I represent to you as attorney at your bar that I specifically question Mr. Kelly as to whether or not he was under any instructions, coercion, any kind of pressure at all to withdraw the charge.
William J. Brennan, Jr.: But Mr. Hughes I think --
Sidney Sugerman: Absolutely none at all.
William J. Brennan, Jr.: Notwithstanding that, have you just said to us whatever maybe the reason, picked or otherwise that if we file the charge, you can't tell us that the processes for the handling of those charges would not be followed on a re-filing, can it? There's nothing I gather in the Union constitution of bylaws which says that if he does re-file that he's not entitled to have the pros -- have it processed as the original one would've been processed.
Sidney Sugerman: In all honesty, I must say to you that even if Mr. Laura, the President of the Union who says, "I accept this withdrawal with prejudice and the Union will not process the matter." Our Local Union is that democratically run that if the matter will put to the membership on the floor, I suppose the president of the Union could be overruled. And of course, he comes up for reelection next November and if he is not elected, I don't know what the next president would do.
William J. Brennan, Jr.: Oh, I'm just -- I'm just --
Sidney Sugerman: It might be Mr. Kelly himself.
William J. Brennan, Jr.: I'm just wondering in that circumstance, can we really say that it's moot in the sense that we ought just forget this issue and expunge the record below. Now we -- only a few weeks ago, we refused to do that in a case, a state case I believe, where it was represented to us with an injunction.The one who got it no longer wanted it and we refused to vacate on mootness and so they actually expunged the injunction because of it.
Sidney Sugerman: I --
William J. Brennan, Jr.: -- if this is not much different from that.
Sidney Sugerman: Yes. I -- but I -- I should think that they're ought -- ought to be and as I have sensed from your cases generally, there has been some threat or likelihood of a revival of the matter or recommission of the Act enjoined complaining that.
Byron R. White: The only threat in that -- the only threat of the case Mr. Justice Brennan mentioned was that somebody might change his mind.
Sidney Sugerman: Well then I don't know what -- how you could ever be sure of mootness. I -- I suppose no matter what were presented to you to satisfy you that the matter was moot conceivably, it might be undone on a showing of fraud and overreaching pressure and so on. I -- I didn't think and I am assure the Court is not looking for business that much that it wants cases unless affirmatively and conclusively to be shown that the case ought to be --
William J. Brennan, Jr.: Well, I don't know.
Sidney Sugerman: -- rejected by it.
William J. Brennan, Jr.: I don't know about that Mr. Hughes, (Inaudible) we wouldn't take a State's determination of mootness. We made a determination for ourselves and held there was no mootness and went on to reach and decide the merits --
Sidney Sugerman: I think that was on the basis that there was an injunction bond on which there was a continuing lia --
William J. Brennan, Jr.: But you don't give us anything --
Sidney Sugerman: -- liability.
William J. Brennan, Jr.: You give us nothing to -- not to suggest that you did the same as quite contrary. As I understand you that this still could be reopened, still could be processed even if we were now to go with you on the --d
Sidney Sugerman: I am -- I am just -- I am not saying that it can be and then I don't think I'm giving you nothing with the -- complete as frankness, I am conceiving what might happen if the matter were put again to the Union by Mr. Kelly on charges now that he had been put upon and coerced into withdrawing. I just can't imagine really that it would happen and possibly, my answer to you should have been a more practical one, not less frank but a more practical one. No, it couldn't happen in real life.
Hugo L. Black: And I suppose every case is settled for considerations and if you can come before us and we accept that settlement making it moot. It really, you say not for or ordained that can't be raised again because the settlement could be a fact on the ground, the problem later.
Sidney Sugerman: So it seems to me. And I -- I think it is --
Hugo L. Black: This is a really interesting question and I frankly have not thought about it and (Inaudible)
Sidney Sugerman: I think in a work or day life, you've got to act on certain practical assumptions and -- in this area and I just cannot conceive that this matter and frankly, I have a little concern, no little concern I should put it that way rather, as to my professional role in mooting this case so to speak or participating in the mooting of it as I thought I was doing.
Hugo L. Black: But your argument leads to the idea that this Court frequently hold cases moot when they are -- it may turn out not to be moot at all, leaves the idea in my mind that the Court does --
Sidney Sugerman: Well, that --
Hugo L. Black: -- besides the (Inaudible) of discretion and I thought you were required, the people to go. You show that there's mootness within a certainty.
Sidney Sugerman: Yes. And I -- I would think -- now I -- let me say this as far as Mr. Kelly is concern, when we turned over to the Publishers' counsel, the Kelly letter and the Tom Laura affidavit concerning the mootness. We said that while this -- in our judgment moots the case before the Supreme Court, of course it does not moot the underlying substantive question as one of historical interest. Did the Union by having accepted the charge and undertaken to investigate it violate Section 20 (c). As to that, we're ready to go to arbitration. Now, that in itself it would seem to me has the Publishers with what I should suppose be proper cooperativeness in the pursuit of its own interest. He should've advanced to arbitration. And we've had this matter all closed for one thing if an arbitrator had ruled adversely or would've ruled adversely to the Publisher and hold that the mere filing and investigation of the charge do not constitute forbidden discipline on a foreman member. That would be the end of this question forevermore. Now, one may say of course, you don't have stare decisis in the arbitration lore. And it's true. I suppose the Publisher could file for arbitration again and we say we are not bound by the last arbitrator's decision. It's not as in Court that we don't have that convention. Although, we arbitrators say that we look at other arbitrator's decisions for their possible persuasiveness are not bound by them. But --
Tom C. Clark: (Inaudible)
Sidney Sugerman: -- this question could've been --
Tom C. Clark: As I understand you say that (Inaudible) file again that you would recommend or rather view (Inaudible) by the Union to arbitrate that (Inaudible) that complaint?
Sidney Sugerman: The -- the original question?
Tom C. Clark: They have filed -- suppose they filed -- this man filed its complaint again and --
Sidney Sugerman: Within the Union?
Tom C. Clark: Yes. What would you do then?
Sidney Sugerman: Oh, I would -- I would advice that the Union reject the charge and not let it -- and that the president in his ministerial capacity who otherwise under the Constitution is obligated to bring the charge and the answer before the next regular membership meeting for consideration of its cognizability, prima facie showing of possible a case. I would advise the president in his ministerial capacity do not bring it to the membership floor. You have made an affidavit in which you said the Union will not process this. Again, to -- suppose a member gets up on the floor, makes emotional rule to bring the matter up even though the president hasn't put along the agenda. But you know, this -- this case and -- of the prematurity of it in any event if I may get back from the mootness which relates to the deadness of the matter to what we have referred to as the prematurity of it, this -- this case had its inception in a premature birth of something which indeed if not still born had no such viability as to outlast the inactivity of the Publisher and not advancing the case to arbitration. But, the Publisher on learning that a charge had been filed within the Union by Kelly against fellow member Rowan who was the Publishers' foreman protested that the charge should not be entertained at all. It should not be investigated and so on. And the Union -- and said otherwise will make a grievance of this and take you to arbitration. And the Union responded to that by saying that your letter is both presumptuous and premature. You are intrudingly -- you don't belong. You have no legitimate concern in the internal affairs of the Union. It's time and up for you to be concerned and until then, it's a vicious intermeddling on your part. But it's time enough for you to be concerned only when and if having investigated the matter, having brought Mr. Rowan to trial if this should happen. And Mr. Rowan having been found guilty and Mr. Rowan having been disciplined or some imposition made upon him, time enough for you then to tell us that we're violating Section 20 (c). Well, they have a right to contend before an arbitrator that I suppose if Mr. Kelly had as Mr. Hughes mistakenly said, if Mr. Kelly had said to Mr. Rowan, "I will file a charge against you." I suppose they could say that was -- that would discipline the foreman in itself. They can say what they want to before an arbitrator so long as it's arbitrable, you can make any preposterous or sound or meritorious, non-meritorious contention you want to. That isn't the same as saying that when you get into Court for an injunction in effectuation of the arbitration process, the Court is going to weigh the merits of the matter and -- and hold the conduct for the time being to abide the outcome of arbitration. For that puts the Court right back in the business of doing that which Norris-LaGuardia and the strengths of the Court in general have decided in our system the courts would not get into. And as Justice Goldberg put it yesterday if the Union members could refuse to work with Foreman Rowan because he was unbrotherly if you will, and so they struck. This Court would not entertain jurisdiction of the matter. Now, I don't think I haven't suppose the rationale Sinclair to be so finely confined to the fact that -- well, it's a strike and a strike is something which shouldn't have joined. But the whole rationale of Sinclair was that the courts are not in the injunction business anymore.
Arthur J. Goldberg: (Inaudible) If you would look at page 33 of the record filed, the possibility (Inaudible) maybe charged under the circumstances here (Inaudible)
Sidney Sugerman: Well --
Arthur J. Goldberg: (Inaudible)
Sidney Sugerman: Yes -- yes sir. I -- I'm frank to say. I -- I concentrated my own attention more upon the --
Arthur J. Goldberg: (Inaudible)
Sidney Sugerman: -- the local bylaws and --
Arthur J. Goldberg: (Inaudible)
Sidney Sugerman: And --
Arthur J. Goldberg: (Inaudible)
Sidney Sugerman: Oh yes. Yes of course. The local laws are -- are supplemental only and in large partly, they carry over the same provisions but not always. But where they don't, the vacuum is filled in by the --
Arthur J. Goldberg: (Inaudible)
Sidney Sugerman: Sir --
Arthur J. Goldberg: (Inaudible)
Sidney Sugerman: I -- I think -- I think this is so -- I shouldn't want to have to rely upon this if Mr. Kelly for some crazy reason filed a charge and I -- I just can't be any franker about it than I -- I have been, it can't, it won't, and if called upon as counsel for the Local Union should he file a charge in this connection, I would undertake to defend against him even if he proceeded against this in the Landrum -- under the Landrum-Griffin or otherwise for not giving him fair representation and so on.
Earl Warren: Very well.
Sidney Sugerman: Thank you.